Citation Nr: 1625440	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 until July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Travel Board hearing in St. Petersburg, Florida before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder as a result of a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and depression, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD

An essential element of a claim for service connection for PTSD is medical evidence diagnosing the disorder. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-5) and treated for PTSD and depression. (See October 2012 and September 2012 private opinion).

The Board acknowledges that the clinician in the September 2008 VA initial evaluation for PTSD diagnosed the Veteran with depression, and not PTSD. The clinician opined that the Veteran did not meet the criteria for PTSD. However, the claims file reflects that prior to, and subsequently after the September 2008 clinician's diagnosis, the Veteran received treatment for PTSD from VA. Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has established medical evidence diagnosing PTSD. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that in May 1962, while in service, he was informed that the United States was engaging in combat with Russia and that the world was going to end, resulting in him believing he was going to die. (See May 2008 statement in support of claim for service connection for PTSD). 

The Veteran's service treatment records (STRs) reflect that shortly after the alleged incident, the Veteran was preoccupied with thoughts about his family, had a flattened affect, and depressed. (See June 1962 chronological record of medical care). The Board finds that based on the Veteran's consistent credible lay statements and his in-service treatment records, that his claimed stressor of fear of hostile military has been established. 38 C.F.R. § 3.304(f)(3). 

A third element of a claim for service connection for an acquired psychiatric disorder requires medical evidence of a link between current symptomatology and the claimed in-service stressor. A September 2012 opinion from the Veteran's VA treating physician reflects that the Veteran's PTSD is more likely than not a direct result of his military traumatic experiences. Further, a June 2012 letter from D.V., the Veteran's social worker, concurred with the Veteran's treating physician as to relation between the Veteran's PTSD and his military service.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric disorder, to include PTSD and depression and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


